Title: James Ronaldson to Thomas Jefferson, 26 December 1811
From: Ronaldson, James
To: Jefferson, Thomas


          
            
                  Sir 
                   
                     Edinr Decr 26–1811
            
		   Fearfull letters from so many different places may impress you with doubts of the character of the writer—I shall even tell you what I been about—The want of Antimony (allindespensible in the Letter foundry) induced me to visit France, first to procure an immedeately supply, and in the next place to make arrangements for a regular supply for the future, with this adventure we had reason to be pleased although only
			 partially successfull, for on leaving France, the ship was taken by the English and although released by the Admiral on the Station, my Captain during the time the vessel was in possession of the English privately threw over $8 or $900 worth, which at the time he said he would pay if the ship was released, but since his arrival in the US Denies & refuses payment—
		  Andour future supply has  
                  not always escaped the British Cruisers, a parcle b 
                  on board the Meteor has been condemned  
                  and will be sold some time soon at Portsmouth.—
		   for my present appearance in Scotland I had no motive but after an absence of 17 years to visit my Father & Mother, and see if their Wigwam was prepared for the Decr of life I arrd here abt last of Novr and propose returning in Feby—
            The country, manners of society & &c—have in 17 years undergon considerable alteration, And as my mind has not remain’d stationary, but been as respects society traveling on an oposite direction the difference  
                  apears 
                  the more remarkable. Perhaps in no part of the world has practical Agriculture arrived at higher perfection than in the Lothians 
   ‡Counties of East, West & Mid Lothian
 of Scotland, under the inconveniencies of a short wet summer they contrive to produce good grain and in considerable quantity the operative system is in great perfection, the Plowmen, labourers &c are all expert at their respective branches, but while the land is well plowed oft judicously crop’d, manuired often, & drained with that kind of stone filled and covered ditches that last 15 to 25 years; it surprises me 
                  
                     surpriseing the few permanent improvement that have been made, I mean that specis of improvement to be expected from the Landlords Houses, wall fences, Trees, Culvert drains, banking of and streighting of Creeks although rents in the past 25 years, have tripled, the Landlords have done little or nothing of this kind.—But this is still less remarkable than to find, a large
			 majority of these gentlemen are in debt; men in possession of estates yealding from 10 to £120000.0.0 Sterg ⅌ Ann are borrowing money!! 100 Acres of 
                  middling good land will rent at £3.10 ⅌ acre
                  —and requires the tennant to have from 6—to £10 Sterg of stock ⅌ acre for it—The tennant retains of the landlords rent 10 ⅌Cent this he pays into the tax office with 5 ⅌ Cent out of His own
			 pocket so government draw 15 ⅌Cent out of all the lands—besides this the tennant pays his window, home, Dog taxes 
		  
            
                  It does not apear to me that people live easier than they did, nay the contrary, but street begging is not so prevailent, what causes this diminution I can’t tell however it does exist and is allways a disgrace to society, nothing can look worse than a poor sailor having lost a leg, Arm or eye sight, obliged to beg for bread, it is surprising the ingratitude of Commercial states to this class of men—There should be in an hospital in each of the martime states of the union for the reception of such as receive injuries or are worn out by age in the Marcantile or National service this would insure a set of sailors superior to any in the world, and if the Hospital was connected with a farm many of ’em could do a little towards gain defraying their expence; and thise hospitals if well conducted would become favourites with the 
                  Mariners, and returning from foreign countries they would bring with them the seeds and plants of these places by which means the hospital garden, farm, & the whole nation would be enriched, this degression on behalf of a much neglected injudicious managed class, breings forward t 
                  a train of other reflections that are more interesting to the writer than the affairs of Britains, of course he cannot help giving way to his feelings 
                  
                  The mangement of Soldiers as respects dress is certainly very injudicious those here have a sugar loaf conical cap without any brim, and a small prj 
                  projection of leather to preserve the eyes from the sun, this may be very well for reviews and please Miss molly folks, but it is ill calculated for preserving the health and activity of a man obliged to be out at all hours 
                  in the day and exposed to every sort of weather. these hats or caps in place of sheltering the neck, leave it exposed and conducts all the water that has fallen on the head down the neck and back, subjecting the poor wearer to agure, billous fiver, flux, &c &c and every soldier should have a couple of good flannel shirts made of smooth woold 
                  wool such as would be agreeable to the Skin—inatten
                  inatention to these things has filled the hospitals with sick British in Portugal, formerly reputed the healthiest country in Europe, and if continued will have equally mortal effects in the US—The condition of those at orleans particularly requires round hats & flannel shirts—The present appearance rather menacing war
			 require attention to be turned that way—War prisoners are not now in the same predicament they were as when sold for slaves killed or eaten, but they are still bad enough,  shut up in a narrow
			 space, poorly fed, ill cloathed and idle, nay denyed the previledge of working to improve their condition is too bad; and should be corrected.—In Britain Prisoners of war are denyed all materials that would enable them to make articles that would interfere with her own manufactures—persons have been condemned to imprisonment for furnishing them French prisoners of War with straw! out of which they made Bonnets for sale—Now I propose that the persons authorised to look after the citizens of the US who have the misfortune of being prisoners of war in foreign countries—Should be instructed to provid them with spinning wheels, cards, knitting needles, wool, flax & Cotton, with these
			 simple means the poor fellows could Cloath their bodies & beds. some pasteboard needles & paint would give them the materials for hats;—
                  They should be furnished with flour and make it into bread themselves, and in
			 place of beef
			 the P 
                  Oxen or sheep should be given them alive; that offal we dispise would be to persons so scantily fed a great comfort it is now lost, and as they performed the bussiness of Bakers & Butchers this saving could be added to their allowance, the sheep and Ox skins would furnish them a humble substitue in
			 mokosens for shoes—It has allways been a parctice with nations ingaged in war to use what power they had to put out of the Battle as many of their enemies as possible,
			 and shurely the most humane is
			 the best—for this reason the US should give to every enemy who came over 100 acres of land without imposing on the comer over, any obligation but his remaining quiet and industrious he should not be required to take up,
			 arms in your caus excpt he chose, nor be permited, to sell his land untill the peaze this regulation is to prevent his going off with your money and again aiding the enemy, Consistancy; There is now confined in London waiting trial a number of Englishmen, who being made prisoners by the French, entered into that service and were taken at Isle of France when that place was captured by the English—Some
			 days ago a party of Dainish Prisoners of war marched through Edinr from a Depot of Prisoners in the interior—to join the British ships of war they are to serve on board; these Daines having entered into the British service.—
                  The marine lights appear better than those of the US The tower erected on the Bell Rock 10 or 12 miles out into the German ocean deserves to rank with the wonders of the age and does honor to every one concerned in its establig
                  shment it stands on a small rocky shole that is bare at about half tide, the tide there riseing and falling 20 feet, the reflectors are parabolic concaves of 2 feet over and 11 or 12 inches deep
			 made of Copper covered with a thick plating of silver finely polished and Lighted 
                  with a well trimed argand lamp, the price of one of the largest and best reflextors is from 30 to £40 Sterg in the Bell Rock lanthern there is 16—one half of which are covers with a Blue or Red Glass and the frame in which all the 16 stand revolving alterately present a bright & a coloured light—Every
			 effort should be made on the part of the US to cherish the imployment of her Citizens at home and secure a market for her agricultural products out of 
                  beyond the controll of European Nations,—In France you are told America and her Governmt are devoted to England; in Britain nothing is talk’d of when America the subject of conversation, but the US is the devoted sevant of France; and neither of these nation are only to be contented but by joing the war on their to which there is very little encourgement—Britain with a great & Successfull fleet France with an equally surprising army, have added nothing to the comfort independence, security, happiness, either of their own people—or others, and those who have embarked with or against them have all been ruined—The
			 Ship this goes by I shall send you a parcle of seeds. the tree seed are of the kinds most esteem’d here and no doubt will thrive in the US. the Greens & turnips should be allowed to Seed—I could wish some of ’em sent to such regions in the US whose winter is rainey not frosty (Kentucky Tenenesse &c)—
                  I have ordered the merchs to procure some of the new grass so much talked of I think called Feron it is a jointed grass thrives in rich moist lands and is said to produce very great crops the seeds will be principally usefull—I wish to send them to George McIntosh of Norfolk and desire him to take half of them, he has some ground and they may by this means be saved to the country—the seeds will be sent to the care of the Collector at Norfolk who will be desired to forward them to you or deliver them to your order—I
			 know in this letter I committed the sin of repetition, but it is chargeable to a conviction of the importance of the subjects aluded to—American
                  America has no friends in the Governments of Europe and every thing Should be done to place the US independent of them either during peace or in war, war is their trade and study; to reout and beat them, it will be necessary that the US adopt new principals and no Nation  has it as much Such means of atacking the moral qualities of man and it will be found better to operate on their minds than body 
                  bodies Men here are not well informed about the US no doubt—the government know well the supplies of provisions sent to Spain & Portugal but very few of the people do—and 95 ⅌Cent of them suppose the country could not support its self independent of Britain for 6 months, that every town on the Count 
                  Coast could be distroyed, not a ship permited to look out of Port—that America has no manufactures, and her circumstances will 
                  not permit her to become one these 100 Years—that her statesmen know this well, and that the importation 
                  imports duties will not be advanced least the Members of Congress should lose their popularity and the Government is so weak it could not prevent Smuggling—&c &c
            With most ardent wishes for Your health and happiness—and the prosperity of All good governments—I am Respectfully
                  James Ronaldson
          
          
            It has been said that the P.R. useth much Brandy—
          
        